SHANNON, Justice,
dissenting.
The district court entered judgment remanding the cause to the Commissioner with instructions: (1) that evidence be taken as to the particular location of the proposed branch office, and (2) that evidence excluded by the hearing officer, concerning profitability of area banks, be admitted. The judgment expressly states that the issues concerning substantial evidence were neither reached nor decided.
This Court held recently that the district court, upon determination of error in an administrative appeal, may remand a cause *46to the Savings and Loan Commissioner for further consideration even though the Court did not pass on the substantial evidence questions. First Savings & Loan Ass’n of Del Rio, Tex. v. Lewis, 512 S.W.2d 62 (Tex.Civ.App.1974, writ ref'd n. r. e.); cf. Lewis v. Metropolitan Savings & Loan Ass’n, 550 S.W.2d 11, 16 (Tex.1977). Accordingly, the district court, in the case at bar, was empowered to order remand.
The only question for resolution by this Court, then, is whether or not the district court was correct in determining error in the Commissioner’s order in that (1) the particular location of the branch office was not proved, and (2) the hearing officer erred in excluding a publication, Sheshunoff, Banks of Texas, which demonstrated the profitability, or not, of area banks. The majority of this Court has concluded that the district court erred in both determinations.
In my view, the district court was correct in remanding the cause to the Commissioner for the admission of the publication into the record.
In the agency hearing, both the branch applicant and the opponents introduced evidence reflecting the condition of the local economy in an effort to show public need, especially the condition of the financial community. The applicant naturally emphasized that the banking community was financially strong. By way of rebuttal and through their economic expert, George William Berry, the opponents attempted to place into the record evidence regarding the lack of profitability of two new banks in Comal County. The tendered evidence consisted of two pages from a publication entitled, Sheshunoff, Banks of Texas. The hearing officer sustained counsel’s objection to the tender of the publication.
From the direct and voir dire examination of Dr. Berry and his testimony on bill of exceptions, it was shown that Sheshu-noff, Banks of Texas is a published reference source usually and customarily relied upon by banking experts. Dr. Berry testified that the publication was dependable and reliable. Dr. Berry had used the publication in the past and, in fact, the publication had been admitted into the record in a previous charter, or branch proceeding, before the Commissioner. The publication was consulted by Dr. Berry in the preparation of the economic study which he prepared for the instant case. The publication was brought to the hearing room and made available to the applicant’s counsel and representatives.
The preceding paragraph demonstrates that the opponents met the requirements of Lewis v. Southmore Savings Association, 480 S.W.2d 180 (Tex.1972), and that the evidence, under the authority of that case, was admissible.
The importance of the excluded evidence was shown by Dr. Berry’s testimony on bill of exception. Dr. Berry testified that the publication showed that the two new banks in Comal County were operating at a net loss. The fact that two new financial institutions were operating at a loss in Comal County bears, of course, on the issue of public need for the proposed branch. The excluded evidence was material and relevant to the issue of public need, and without that evidence the Commissioner was unable to discharge his responsibility to consider all the surrounding facts and circumstances. Metropolitan Savings & Loan Ass’n v. Lewis, 550 S.W.2d 11 (Tex.1977). The district court was, therefore, correct in remanding the matter to the Commissioner for him to reopen the hearing and to reconsider his decision in light of the previously excluded evidence. Metropolitan Savings & Loan Ass’n v. Lewis, supra.
The majority opinion is also wrong for a different reason. In its opinion, the majority determines that the Commissioner’s findings of public need, sufficient volume of business, and no undue harm, are supported by substantial evidence. The district court’s judgment, which we review, does not pass on those questions. In deciding the substantial evidence questions, regardless of the contents of the judgment under review, the majority of this Court turns a blind eye to precedent and misconceives the function of an appellate court.
*47Texas Rev.Civ.Stat.Ann. art. 852a § 11.12 (1964) vests in the district court of Travis County the authority to review the orders of the Commissioner. After hearing, the district court, of course, may affirm the order or, as in the case at bar, remand the matter to the Commissioner for further proceedings. Tex.Rev.Civ.Stat.Ann. art. 852a § 11.12(6). A party dissatisfied with the judgment of the district court may take an appeal in the manner provided for in civil actions generally. Tex.Rev.Civ.Stat. Ann. art. 852a § 11.12(7).
It is not the order of the Commissioner, but instead it is the judgment of the district court which this Court reviews for error. An appellate court may reverse the judgment of the lower court only for error in the judgment. Chevalier v. Lane’s, Inc., 147 Tex. 106, 213 S.W.2d 530 (1948). It follows that “ . . .no matter can be passed upon in review that was not previously passed upon below, for there can be no error without an adjudication.” Sunder-land, The Problem of Appellate Review, 5 Texas L.Rev. 126, 140 (1927). The rule is hardly novel, for in 1816 Chancellor Kent observed, “The very theory and constitution of a court of appellate jurisdiction is the correction of errors which a court below may have committed; and a court below cannot be said to have committed an error when their judgment was never called into exercise, and the point of law was never taken into consideration.” Gelston v. Hoyt, 13 Johns. 561 (N.Y.1816); accord, Smith v. Texas Co., 53 S.W.2d 774, 779 (Tex.Com.App.1932); Wade v. Galveston, H. & S. A. Ry. Co., 110 S.W. 84 (Tex.Civ.App.1908, writ ref’d); Van Hoose v. Moore, 441 S.W.2d 597, 619 (Tex.Civ.App.1969, writ ref'd n. r. e.). The majority opinion has not stated any reason or referred to any authority in point that alters the rule in an appeal involving an administrative order.
In the case at bar, the judgment of the district court did not reach, nor determine, the substantial evidence questions and, as a result, there was not, and could not be, error in the judgment with respect to those issues.
The majority opinion is faulty for yet another reason. Appellate courts are empowered to reverse judgments only to correct errors. Chevalier v. Lane's, Inc., supra. Because there could be no error in the lower court’s judgment with respect to the substantial evidence questions, the part of the majority opinion dealing with those questions is advisory only. Article V of the Constitution of Texas does not authorize this Court, or any other court, to render advisory opinions. Morrow v. Corbin, 122 Tex. 553, 62 S.W.2d 641 (1933); United Services Life Insurance Company v. Delaney, 396 S.W.2d 855 (Tex.1965); Firemen’s Insurance Company of Newark, New Jersey v. Burch, 442 S.W.2d 331 (Tex.1968); State Bar v. Van Slyke, 557 S.W.2d 363 (Tex.Civ.App.1977, no writ).
I would affirm the judgment of the district court.